DETAILED ACTION
Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: in independent claim 1, the inclusion of limitation, “a reservoir tank configured to store flush water supplied to the flush toilet… a generator configured to generate electrical power to operate the electromagnetic valve by using water flow, the generator being provided on a water conduit in a downstream side of the branching portion, and on the water conduit in an upstream side of the water supply valve or in a downstream side of the water supply valve,” along with other claim language was not found or fairly taught by the prior art.  The closest prior art is Dix (DE 103 06 661 A1) shows a reservoir tank with a generator for supplying power to a pump, but Dix fails to show a branching portion.  Kochavi (US Pub. 202/0190782) shows a toilet device that provides power generation via the pressurized inlet water supply, but Kochavi fails to show a branching portion and the claimed valves; Shirai et al. (US Pub. 2010/0212696) shows the general state of the art of generating electrical power through pressurized water in a toilet system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE J SKUBINNA whose telephone number is (571)270-5163.  The examiner can normally be reached on Monday thru Thursday, 9:30 AM to 6PM EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINE J SKUBINNA/Primary Examiner, Art Unit 3754                                                                                                                                                                                                        8/10/2021